     Case 2:98-cr-00309-KJD-RJJ Document 334 Filed 07/10/20 Page 1 of 5



 1
 2
 3
 4                                    UNITED STATES DISTRICT COURT
 5                                             DISTRICT OF NEVADA
 6                                                          ***
 7    UNITED STATES OF AMERICA,                                      Case No. 2:98-cr-0309-KJD-RJJ
 8                                                    Plaintiff,                           ORDER
 9             v.
10    HAKIM MOHAMMED WILLIAMS,
11                                                  Defendant.
12            Hakim Williams moves for compassionate release under the First Step Act due to the
13   spread of the novel coronavirus and its related disease, COVID-19 (ECF No. 320). Williams has
14   served nearly twenty-two years of a life sentence he received for his part in a brazen, take-over
15   style bank robbery in 1998.1 He is now in his early sixties and suffers from several health
16   conditions, including stage-four chronic kidney disease, prostate cancer, high blood pressure, and
17   pulmonary embolisms. Williams asks the Court to reduce his sentence and allow him to
18   complete the remainder in home confinement. The United States opposes Williams’s request
19   (ECF No. 324). Though the government agrees that Williams’s motion is properly before the
20   Court and that Williams’s health conditions place him at a high risk to contract and suffer from
21   COVID-19, it opposes release because Williams would represent a danger to the community.
22   While the Court is empathetic to Williams’s health challenges, it agrees with the government that
23   his criminal history shows that he remains a danger to the community. Accordingly, Williams’s
24   emergency motion for compassionate release (ECF No. 320) is denied.
25
26
27            1
                Accompanying this order is an order granting in part Williams’s separate petition to vacate his sentence
     under 28 U.S.C. § 2255. In that order, the Court concluded that Williams lacked sufficient predicate offenses to
28   qualify for 18 U.S.C. § 3559(c)(1)’s mandatory life sentence. As a result, Williams’s life sentence has been vacated,
     and he will be resentenced.
     Case 2:98-cr-00309-KJD-RJJ Document 334 Filed 07/10/20 Page 2 of 5



 1           The Court and the parties are familiar with the facts of Williams’s case. Williams is
 2   incarcerated at FCI Victorville Med. II, where he is serving a life sentence for armed bank
 3   robbery. By all accounts, Williams has been a model inmate during his time at FCI Victorville.
 4   In late 2019, Williams was diagnosed with stage-four chronic kidney disease. D.’s Emergency
 5   Mot. for Comp. Rel. 14, ECF No. 320 (“Emergency Motion”). The disease affects the kidney’s
 6   ability to filter waste and fluid from the blood. Stage four is considered serious, and at stage five
 7   a patient will require a transplant or sustained dialysis.2 Shortly after Williams learned of his
 8   kidney disease, he was diagnosed with prostate cancer. Emergency Motion at 13. Williams has
 9   begun chemotherapy treatment for the cancer. D.’s Reply 2, ECF No. 325. Williams has also
10   been diagnosed with and treated for blood clots in his lungs and high blood pressure. Emergency
11   Motion at 16–17.
12           In early 2020, the novel coronavirus began its spread throughout the United States and
13   the rest of the world. Its effects have been far reaching and widely publicized.3 While the Court
14   need not dwell on the havoc wreaked by COVID-19, it is sufficient to note that some individuals
15   suffer a greater risk of contracting and suffering from the virus. Though the virus has not proven
16   as deadly for the young and otherwise healthy,4 certain populations suffer an increased risk of the
17   virus’s effects. These high-risk individuals include people suffering from diabetes, high blood
18   pressure, asthma, chronic kidney disease, or any other medical condition that weakens the
19   immune system.5 Williams checks multiple boxes. He suffers from chronic kidney disease, high
20   blood pressure, and he is receiving chemotherapy for prostate cancer, which weakens his
21
22            2
                , Stages of Chronic Kidney Disease (CKD), American Kidney Fund, (Updated June 17, 2020),
     https://www.kidneyfund.org/kidney-disease/chronic-kidney-disease-ckd/stages-of-chronic-kidney-disease/.
23
             3
               More than 3 million Americans have been infected by the virus and over 120,000 have died nationwide.
24   See Cases in the U.S., Ctrs. for Disease Control and Prevention, (Updated July 9, 2020),
     https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.
25
             4
              See Weekly Updates by Select Demographic and Geographic Characteristics, Ctrs. for Disease Control
26   and Prevention, (Updated: July 8, 2020), https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#AgeAndSex.
27           5
               People Who Are at Increased Risk for Severe Illness, Ctrs. for Disease Control and Prevention, (Updated
     June 25, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-
28   risk.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-
     precautions%2Fpeople-at-higher-risk.html.


                                                           -2-
     Case 2:98-cr-00309-KJD-RJJ Document 334 Filed 07/10/20 Page 3 of 5



 1   immune system. In light of those underlying medical conditions, Williams seeks compassionate
 2   release.
 3          Generally, the Court may not revise a defendant’s sentence absent statutory justification.
 4   A court’s imposition of sentence represents a final disposition of a criminal case, and there is a
 5   benefit to that finality. However, where extraordinary and compelling reasons justify a sentence
 6   modification after the fact, the Court enjoys authority to reduce an offender’s term of
 7   imprisonment, impose probation, or fashion a term supervised release. 18 U.S.C.
 8   § 3582(c)(1)(A). Section 3582(c)(1)(A) allows the Court to consider a modification request on
 9   motion by the Bureau of Prisons or by the defendant after the defendant has exhausted his
10   administrative remedies. A defendant must first petition the warden for a modification before he
11   may petition the Court. A defendant’s request for modification is not timely until he has pursued
12   all available intra-facility appellate rights or thirty days has lapsed since the defendant petitioned
13   the warden for release. Id. Williams submitted his request to FCI Victorville on April 8, 2020
14   and has not received a response. More than thirty days have passed since April 8. Accordingly,
15   the Court has jurisdiction to consider his motion under § 3582(c)(1)(A).
16          Next, Williams must show “extraordinary or compelling reasons” that justify a sentence
17   reduction. Id. § 3582(c)(1)(A)(i). The policy statement to § 3582(c)(1)(A) lists three factors to
18   guide the Court’s evaluation of exceptional or compelling reasons. The Court considers whether
19   the defendant: (1) is at least 65 years old; (2) is experiencing a serious deterioration in physical
20   or mental health due to the aging process; and (3) has served at least 10 years or 75 percent of his
21   or her prison term, whichever is less. U.S.S.G. § 1B1.13 cmt. n.1(A). The policy statement is
22   clear, however, that modification is not warranted if the defendant would be a “danger to the
23   safety of any other person in the community.” Id. § 1B1.13 cmt. n.1 (extraordinary and
24   compelling reasons exist so long as the defendant is not a danger to the community under 18
25   U.S.C. § 3142(g)).
26          Despite Williams’s current health conditions and his increased risk of complications from
27   COVID-19, modification is unwarranted because he would present a danger to the community if
28   released. Williams’s criminal history is lengthy and violent. Over a period of six years in the



                                                      -3-
     Case 2:98-cr-00309-KJD-RJJ Document 334 Filed 07/10/20 Page 4 of 5



 1   1980s, Williams was involved in two shootings, one of which resulted in the death of the victim.
 2   The second incident involved Williams shooting a sleeping man in the back seat of a car and
 3   then leaving the man to die. Fortunately, the victim survived that attack, and Williams faced only
 4   attempted murder charges. If those two events were not enough, Williams then carried out an
 5   armed take-over style bank robbery for which he is serving a life sentence. That robbery
 6   occurred only years after Williams was paroled on his attempted murder charge.
 7            Despite that criminal history, Williams argues that his behavior while incarcerated shows
 8   that he has been rehabilitated and no longer presents a threat to the community. Setting aside that
 9   rehabilitation “is not, by itself, an extraordinary and compelling reason” for release (U.S.S.G.
10   § 1B1.13 cmt. n.3), Williams’s history shows that the only time he has not represented a danger
11   to the community has been while he was incarcerated. The short time between three very serious
12   crimes demonstrates that he has not been able remain lawful. Making matters worse, each of
13   Williams’s prior offenses has involved the use of a firearm. Williams’s willingness to unlawfully
14   own—and use—and use a firearm concerns the Court because his health challenges and
15   somewhat advanced age would not prevent him from unlawfully owning or using a firearm again
16   in the future. Accordingly, the Court cannot find that Williams would not present a danger to the
17   community if released.
18            Finally, Williams argues that his risk of contracting COVID-19 is much greater in
19   custody than out of custody. He claims that the BOP has done nothing to stem the spread of the
20   virus, that he cannot socially distance, and that inmates lack access to sanitizing products.
21   However, the Court cannot say that Williams is any more likely to contract the virus inside the
22   facility than outside of it. According to the BOP, thirty-two inmates and two staff members have
23   tested positive for the virus at FCI Victorville Med. II.6 There are over 1,200 inmates at the
24   facility. Meanwhile, California has reported record numbers of positive tests over several
25
26
27
28            6
                  COVID-19 Cases, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last accessed July 10,
     2020).


                                                             -4-
     Case 2:98-cr-00309-KJD-RJJ Document 334 Filed 07/10/20 Page 5 of 5



 1   weeks.7 Kern County, where Williams requests to be released, is no exception.8 Therefore, the
 2   Court is not persuaded that the BOP’s failure to stem the spread of the virus at FCI Victorville
 3   Med. II justifies release here.
 4           Accordingly, IT IS HEREBY ORDERED that Hakim Williams’s Emergency Motion for
 5   Compassionate Release Under the First Step Act (ECF No. 320) is DENIED.
 6   Dated this 10th day of July, 2020.
 7
 8                                                         _____________________________
                                                           Kent J. Dawson
 9                                                         United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
              7
                COVID-19 Updates, Cal. Dept. of Pub. Health,
27   https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx (last accessed July 10, 2020).
28           8
                COVID-19 Dashboard, Kern Cty. Pub. Health Svcs. (updated July 10, 2020),
     https://kernpublichealth.com/covid-19_dashboard/ (also reporting an increase in positive cases).


                                                            -5-
